NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-1770-17T3

AIMEE K. IDAN,

          Plaintiff-Respondent,

v.

DANIEL IDAN,

     Defendant-Appellant.
_________________________

                    Submitted May 1, 2019 – Decided May 20, 2019

                    Before Judges Reisner and Mawla.

                    On appeal from Superior Court of New Jersey,
                    Chancery Division, Family Part, Essex County, Docket
                    No. FM-07-1342-06.

                    Lane & Lane, LLC, attorneys for appellant (Daniel J.
                    Lane, of counsel and on the brief).

                    Respondent has not filed a brief.

PER CURIAM

          Defendant Daniel Idan appeals from an October 30, 2017 order

summarizing a series of prior orders setting forth his weekly child support
obligations and ordering the Essex County Probation Division to adjust its

records to reflect the modifications set forth in the order. For the reasons set

forth below, we dismiss the appeal.

      By way of background, over the past several years, defendant has filed

repeated motions seeking to modify his child support obligations. He has also

repeatedly sought reconsideration of the orders deciding the motions.          For

purposes of this opinion we need not detail all of those orders and applications.

Suffice to say that on June 21, 2017, the Family Part entered an order denying

in part and granting in part defendant's motion for reconsideration of a January

30, 2017 order. Defendant did not appeal either from the January 30, 2017 order

or the June 21, 2017 order. Instead, he filed yet another motion, this time

seeking reconsideration of the June 21 order. The Family Part disposed of that

motion by order dated July 14, 2017, modifying defendant's child support

obligation to $92 per week, effective as of January 1, 2014.

      Defendant had forty-five days to file an appeal from the July 14, 2017

order, but he did not do so. See R. 2:4-1(a). Nor did he file a motion for

reconsideration of the order, which would have tolled the time for filing a notice

of appeal. See R. 2:4-3(e). Instead, defendant's attorney sent the Family Part

judge a letter on July 28, 2017, asking that the July 14, 2017 order "be clarified


                                                                          A-1770-17T3
                                        2
for the benefit of the Probation Division." The letter set forth the specific

clarifications defendant was seeking. In response, the judge issued an order on

October 30, 2017, summarizing the prior orders with the clarifications requested

in defense counsel's letter. The order also directed the Probation Division to

adjust its records to reflect those "modifications" and recited that "[e]xcept as

clarified and summarized, herein, all other orders remain in full force and

effect."

      Defendant's notice of appeal only listed the October 30, 2017 order, and

therefore that is the only order properly before us on this appeal. See R. 2:5-

1(e)(3)(i); 1266 Apartment Corp. v. New Horizon Deli, Inc., 368 N.J. Super.

456, 459 (App. Div. 2004). Defendant is barred from appealing that order,

because it gave him the relief his attorney's letter sought on his behalf. See State

v. Jenkins, 178 N.J. 347, 358-59 (2004) (addressing the doctrines of judicial

estoppel and invited error); CFG Health Sys., LLC v. Cty. of Hudson, 413 N.J.

Super. 306, 321 (App. Div. 2010). In fact, the judge actually signed the form of

order defendant's counsel submitted with the letter, adding only handwritten

notations specifying the prior order to which each clarification pertained. To

the extent defendant's appellate brief appears to be seeking relief from any of

those earlier orders, we decline to consider his arguments for two reasons. First,


                                                                            A-1770-17T3
                                         3
the prior orders are not listed in his notice of appeal. Second, an appeal from

those prior orders would be untimely. The October 30, 2017 order–which

simply summarized the prior orders with clarifications defendant requested–did

not revive defendant's long-expired right to appeal from the prior orders.

      Dismissed.




                                                                         A-1770-17T3
                                       4